DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The previous prior art rejection under Costantini el al (FR 2744719) in view of Fache et al (WO 030099755) or Hajime (JP 2008189588) maintained and therefore it is proper to make this rejection FINAL
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-3, 7, 11,13-17 and 21-22 are rejected under 35 U.S.C, 103 as being unpatentable over Costantini el al (FR 2744719) in view of Fache et al (WO 030099755) or Hajime (JP 2008189588), both cited in the previous Office Action.

Amendment to claim 1 is noted. 
Fache discloses oxidation of 2.2,2 g of cyclohexane at the presence of 27.3 g of acetic acid, 0.22 g of cyclohexanone (as initiator) and 1 g of catalyst, formed by an alumina impregnated with zirconium oxide and cerium oxide obtaining a reaction mixture containing cyclohexanol and cyclohexanone (see Example 1 at page 8).


The rejection can be found in the NON-FINAL office action mailed 3/09/2021 and is herein incorporated by reference.

Response to Arguments

3.	Applicant's arguments filed 7/08/2021 have been fully considered but they are not persuasive. 
Applicant submits that the references above do not teach a catalyst, comprising 60% wt. or more of Cerium Oxide.
Examiner disagrees. Both Fache and Hajime disclose that the catalyst may consist of a mixture of zirconium and cerium oxides or of a mixed oxide of zirconium and cerium, where the molar ratio between zirconium and cerium can vary within the range of 1 / 0,00001 and 1/100, preferably between 1 / 0.0001 and 1/10,

Applicant argues that Fache specifically teach that is used as a catalyst carrier.
However, such ingredient is Identification of Cerium Oxide as a catalyst is not required, as long as it physically present in the reaction mixture. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765